ORDER

PER CURIAM.
Appellant David White (“White”) appeals from the judgment entered by the Circuit Court of the City of Saint Louis upon his conviction following a bench trial for burglary in the first degree, in violation of Section 569.160,1 unlawful use of a weapon, in violation of Section 571.030, endangering the welfare of a child in the first degree, in violation of Section 568.045, and misdemeanor property damage in the second degree, in violation of Section 569.120. On appeal, White challenges only his conviction on burglary, claiming that the evidence presented at trial was insufficient to support a finding beyond a reasonable doubt that White knowingly entered his ex-girlfriend’s apartment unlawfully.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2012).